Opinion by
Trexler, J.,
The defendant company some years prior to the bringing of this suit gave a bonus or share of its profits to its employees based upon the time of service and the amount of wages. Plaintiff testified that he knew of this before his employment by the company. On October 6, 1910, when he applied for work he was referred to the superintendent of the company with whom a conversation was had in which the rate of wages was stated after which plaintiff asked, “Is that all what I get?” The superintendent answered “No! if you are a faithful employee during the year why you would receive a bonus of twenty per cent, on each and every dollar you, earn.” It 'was upon these terms that the plaintiff started to work and continued in the employment of the defendant until December 14, 1911. He never received twenty per cent, of his wages and for that, suit is brought.
We think the contract of employment and the subsequent action of the company was sufficient to sustain a verdict. The agent of the company who employed the plaintiff was designated as the general superintendent. He employed and dismissed men and although it is denied that he had authority to fix wages, he told those whom he employed what the wages would be. During plaintiff’s term of employment the company paid the wages agreed upon by the superintendent and the per cent, of bonus which the superintendent promised was also divided amongst the faithful employees who continued with the company during the year. There is no denial of the fact that plaintiff fulfilled all the conditions that entitled him to the bonus except that he ceased working shortly before the end of the year. He stopped through no fault of his own and this cessation of employment did not render him ineligible for his share of the profits: See Snyder v. Hershey, 63 Pa. Superior Ct. 528. The court left the question of the authority of the superintendent to bind the company to the jury and their find*247ing in favor of the plaintiff was sustained by the evidence.
The appellant contends that the evidence offered to show the action of the company in regard to the payment of bonus to its employees, should not have been admitted. In January, 1911, the company addressed a circular letter to some of the employees in which it stated, “We hope that the coming year will see each one of our employees taking a little more active interest in the welfare of the business in which they share the profits. By each employee giving this business their best efforts and their work the closest attention, our mutual interest will be materially benefited.” The plaintiff saw this letter. It is argued by the defendant that this letter was inadmissible as it bound the company only as to those employees to whom it was addressed. - Ordinarily, this would be true, but the express language of the letter discloses that the intention was that all employees should come within its terms and every employee having knowledge of this could continue in the employ with the assurance that he was covered by it. If the company had addressed a letter to some of its employees that after January first the-wages of all its employees would be advanced a certain per cent., would it be reasonable to hold that an employee without direct notice, but having knowledge of such proposed advance in wages would not have a right to demand it?
It is claimed that the court erroneously allowed the jury to determine what the letter meant. This was not reversible error. It merely gave the defendant a chance in this respect to go to the jury upon a question which the court should have decided against it.
At another part of the charge the court properly held that this letter was, in effect, a general offer from the defendant to each one of its employees and, as it was shown to the plaintiff he had a right to consider it as an affirmance of the contract made between himself and the superintendent of the company and, as a proposition from the *248defendant company to himself that, if he took proper interest in the welfare of the business and continued in its employ, he would share the profits.
All the assignments of error are overruled and the judgment is affirmed.